Citation Nr: 1546704	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-18 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 14, 2011 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The December 2011 rating decision granted service connection for tinnitus, effective from March 14, 2011.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for tinnitus in April 1983.  The Veteran did not appeal.

2.  The Veteran submitted a petition to reopen the service connection claim for tinnitus on March 14, 2011.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision, which denied service connection for tinnitus, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for an effective date earlier than March 14, 2011 for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in developing a claim for benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Because the issue of entitlement to an earlier effective date for service-connected tinnitus stems from a granted claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Further, because the issue of entitlement to an earlier effective date turns on the application of law rather than the weighing of disputed facts, further notice or assistance is not warranted.  See 38 C.F.R. § 3.159(d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

Accordingly, no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than March 14, 2011 for the award of service connection for tinnitus.  Specifically, he argues that the award of service connection for tinnitus should be effective December 8, 1982-the date after he separated from service.  December 2012 NOD; see also Form DD 214.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  

The terms "claim" or "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA. 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In January 1983, the Veteran submitted a formal claim for service connection for tinnitus.  In April 1983, the RO denied entitlement to service connection for tinnitus.  The Veteran was notified of the RO's decision and of his appellate rights by letter dated April 29, 1983.  He did not appeal the April 1983 rating decision and it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

On March 14, 2011, the Veteran submitted a petition to reopen the claim of service connection for tinnitus.  In December 2011, the RO reopened the claim and awarded service connection for tinnitus, effective March 14, 2011 (the date of claim).  See 38 C.F.R. § 3.400(q)(2).  There is no indication of any claim for service connection for tinnitus prior to that date and since the issuance of the final, April 1983 rating decision .  See 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a) (2015).

As noted above, once a previous decision has become final, the earliest effective date of service connection is the date of the petition to reopen rather than the date of the initial claim.  See U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Following the April 1983 rating decision, the Veteran did not submit another claim for service connection for tinnitus until March 14, 2011.  Thus, his claim of entitlement to an earlier effective date of service connection for tinnitus must be denied.  Because this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an effective date earlier than March 14, 2011 for the grant of service connection for tinnitus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


